[Cite as State v. Jones, 2020-Ohio-5477.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio/City of Toledo                     Court of Appeals No. L-20-1060

        Appellee                                 Trial Court No. CRB-19-12479

v.

Javon Jones aka Jovon Jones                      DECISION AND JUDGMENT

        Appellant                                Decided: November 30, 2020

                                            *****

        David Toska, Chief Prosecutor, and Elizabeth C. Tighe, Assistant Prosecutor,
        for appellee.

        Laurel A. Kendall, for appellant.

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} In this accelerated appeal, appellant, Javon Jones, appeals from the March 4,

2020 judgment of the Toledo Municipal Court sentencing him, following his conviction

of aggravated menacing and domestic violence, to serve 90 days of electronic monitoring

regarding the first count consecutive to a term of 180 days of confinement in the
Corrections Center of Northwest Ohio regarding the second count. Appellant completed

his 180-day term of confinement. For the reasons which follow, we reverse.

       {¶ 2} On appeal, appellant asserts a single assignment of error:

              The trial court committed plain error when it sentenced defendant

       separately for the two offenses herein, when the elements of the offenses

       align such that commission of one offense would probably result in

       commission of the other, both of which were arguably committed with one

       animus, and which arose from one bad act which produced similar harm,

       and when the error was both obvious and substantial, and affected the final

       outcome of the proceeding.

       {¶ 3} Appellant asserts that the two offenses are allied offenses of similar import.

Although appellee argued at trial the cases should not merge, appellee agrees with

appellant’s conclusion. We find appellant is correct as well.

       {¶ 4} The elements of aggravated menacing, R.C. 2903.21(A), are: “knowingly

cause another to believe that the offender will cause serious physical harm to the person.”

       {¶ 5} The elements of domestic violence, R.C. 2919.25(C) are: “by threat of

force, * * * knowingly cause a family or household member to believe that the offender

will cause imminent physical harm to the family or household member.”

       {¶ 6} R.C. 2941.25 prohibits the imposition of multiple punishments for allied

offenses of similar import. The test for determining whether the defendant has been

convicted of allied offenses of similar import under R.C. 2941.25 is based on the facts of




2.
the case. State v. Williams, 148 Ohio St.3d 403, 2016-Ohio-7658, 71 N.E.3d 234, ¶ 18,

abrogated on other grounds by State v. Henderson, Slip Opinion No. 2020-Ohio-4784.

“[C]ourts must evaluate three separate factors--the conduct, the animus, and the import--”

to determine if the offenses constitute a single offense or separate offenses. Separate

offenses are: (1) “dissimilar in import or significance—in other words, each offense

caused separate, identifiable harm” to a single victim or to multiple victims, (2) “the

offenses were committed separately,” or (3) “the offenses were committed with separate

animus or motivation.” Id., quoting State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34

N.E.3d 892, ¶ 13, 25. On appeal, we review the issue de novo. Williams at ¶ 28.

Appellant admits he did not raise this issue at trial and that he has forfeited all but plain

error. Crim.R. 52(B).

       {¶ 7} Appellate courts may recognize plain error if appellant “demonstrate[s] plain

error on the record * * * and [shows] ‘an error, i.e., a deviation from a legal rule’ that

constitutes ‘an “obvious” defect in the trial proceedings.’” State v. Thomas, 152 Ohio

St.3d 15, 2017-Ohio-8011, 92 N.E.3d 821, ¶ 32 (citations omitted). Appellant must also

show that the plain error affected his substantial rights. Id. at ¶ 33. “[A]ppellate courts

[exercise] discretion to correct ‘[p]lain errors or defects affecting substantial rights.’” Id.

at ¶ 32 (citation omitted).

       {¶ 8} In this case both charges arose out of a single event where appellant made

threats to the victim, which she testified made her afraid for her safety. Therefore, there

was a single harm caused to a single victim and each offense was committed




3.
simultaneously with the same motivation. Therefore, we find the offenses are allied

offenses and should have been merged before sentencing. Appellant’s sole assignment of

error is found well-taken.

       {¶ 9} Having found that the trial court did commit error prejudicial to appellant

and that substantial justice has not been done, the judgment of the Toledo Municipal

Court is reversed. This case is remanded to the trial court for resentencing. Appellee is

ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                        Judgment reversed
                                                                           and remanded.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




4.